Citation Nr: 0520763	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from June 11, 1974 to October 10, 1974.  
He also had active military service from July 1977 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.               

In the appellant's substantive appeal, dated in April, 2003, 
the appellant raised the issue of entitlement to service 
connection for depression.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.


FINDING OF FACT

In May 2005, prior to the promulgation of a decision by the 
Board, the appellant withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to VA non-service-
connected disability pension benefits, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2004).  

By a January 2003 decision, the RO denied the appellant's 
claim for entitlement to VA nonservice-connected pension 
benefits on the basis that he did not meet the basic service 
eligibility requirements to entitle him to VA nonservice-
connected pension benefits.  The appellant perfected an 
appeal in April 2003 as to this issue.  However, in a written 
statement from the appellant, which was sent to the Board in 
May 2005 by the appellant's representative, Vietnam Veterans 
of America, the appellant stated that he wished to withdraw 
his appeal as to the issue of entitlement to VA nonservice-
connected disability pension benefits.  

In this case, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to VA non-service-connected disability pension 
benefits.  Hence, the Board finds that the appellant has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue of entitlement to VA nonservice-connected 
disability pension benefits, and it is dismissed.   


ORDER

The claim of entitlement to VA nonservice-connected 
disability pension benefits, is dismissed.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


